 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    JOJO DEOGRACIAS EJONGA,

 9                                   Petitioner,            Case No. C19-1360-RAJ-MAT

10            v.
                                                            ORDER GRANTING PETITIONER’S
11    MICHAEL OBENLAND,                                     MOTION TO STAY AND ABEY

12                                   Respondent.

13

14          This is a federal habeas action proceeding under 28 U.S.C. § 2254. This matter comes

15   before the Court at the present time on petitioner’s motion to stay and hold in abeyance his federal

16   habeas petition pending exhaustion in the state courts of claims asserted in his amended petition

17   for writ of habeas corpus. Respondent has filed a response to petitioner’s motion in which he

18   indicates he does not oppose petitioner’s request. Based on the foregoing, the Court hereby

19   ORDERS as follows:

20          (1)     Petitioner’s motion to stay and hold in abeyance his petition for writ of habeas

21   corpus (Dkt. 20) is GRANTED.

22          (2)     This action is STAYED pending completion of petitioner’s state court collateral

23   proceedings. The Clerk is directed to statistically close this case at the present time.

     ORDER GRANTING PETITIONER’S
     MOTION TO STAY AND ABEY - 1
 1          (3)     Petitioner is directed to advise the Court within thirty (30) days after issuance of

 2   the certificate of finality in his state court proceedings whether this federal habeas action is ready

 3   to proceed. Once petitioner has advised the Court that the stay may be lifted, the Court will set a

 4   briefing schedule for the parties.

 5          (4)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

 6   respondent, and to the Honorable Richard A. Jones.

 7          DATED this 17th day of December, 2019.

 8

 9                                                         A
                                                           Mary Alice Theiler
10                                                         United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING PETITIONER’S
     MOTION TO STAY AND ABEY - 2
